Vinje, C. J.
The appeal presents the question whether the claim of an injured employee for a permanent injury under the workmen’s compensation act who has been paid temporary compensation is barred by the six-year statute' of limitations., sub. (4), sec. 4222, the claim being a liability created by statute other than a penalty or forfeiture and no other limitation being prescribed.
So far as we have been able to discover, only two provisions for barring claims are contained in the workmen’s compensation act. One relates to. the compromise of claims and provides, that an application to review, set aside, modify, or confirm it must be made within one year from the time of such compromise. Sub. (1), sec. 102.16, Stats. 1923. The other provides that where no notice of injury is given and no payment of compensation is made within two years of the accident the claim shall be wholly barred. Sec. 102.12, Stats, 1923.
It will readily be seen that the present case does not fall under either provision, because here notice was given and temporary compensation was paid and there was no compromise settlement.
The trial court came to the conclusion in effect that since the claim of the employee did not in terms come within any statute of limitations none applied to’ it. It held that the proceeding before the Commission was not an action within the meaning of the statute, sub. (4), sec. 4222, and hence the provisions of that section did not apply to it. While we concur in saying that the enforcement of a claim under the compensation act is not the prosecution of an action as defined by statute, we nevertheless reach the conclusion that the limitation statutes apply to it. There can be no question that before the enactment of the compensation act *301a cause of action founded upon personal injury was barred in six years. What the legislature did was to take away this cause of action and substitute for it claim and proceeding under the compensation act, making no change, as to this claim, when it should be barred. Since the revision of 1878 down to and including the Statutes of 1923 the title of the chapter has been “Limitations of commencement of actions and proceedings,” and under it has appeared the provisions that claims filed with a city or county board, or a county court, should be deemed the commencement of an action. Sec. 4242, Stats. 1913. Later, and by ch. 553, Laws of 1917, as to claims filed against cities and counties the time began to run when the claim was disallowed and not when it was filed, and the time for bringing the action was limited to six months. The enforcement of a claim under the workmen’s compensation act is certainly a proceeding coming well within the title of ch. 330, Stats., relating to limitation of actions. To- resolve a doubt the title to an act may be resorted to. State ex rel. McManman v. Thomas, 150 Wis. 190, 136 N. W. 623, and cases cited.
When we consider the fact that the workmen’s compensation act was enacted to secure a certain, speedy, and inexpensive method of adjusting such claims, and that the two limitations therein contained shorten the period from six to-one and two years respectively, we cannot believe that it was the legislative intent that claims not falling within those limitations should never be barred. The claim filed with the Commission and its enforcement is the substitute for the common-law action, and being such it is subject to the same period of limitations in the absence of a contrary legislative provision.
In the case of McIntyre v. McGovern, ante, p. 290, 201 N. W. 259 (decided December 9, 1924), we held that where a guarantor of the collection of a note was sued the action could not be maintained upon a mere allegation that the original debtor was insolvent and that only a small per cent. *302of the claim could be recovered in the receivership proceedings. It was there pointed out that the receivership proceedings were a substitute for the action at law and that the relief must be pursued to the end in such proceedings before an action could be maintained against the guarantor of collection. So here the proceedings under the compensation act are the substitute for the common-law action, and in the absence of a different provision barring the claim the one relating to the common-law cause of action will be deemed to apply to it.
Statutes of repose have always been regarded by both law and equity as conducive to peace and good order and an early settlement of claims. The modern tendencies of legislation — following the speed urge of the age — are to shorten the period of limitations. For analogous cases reaching the same result under somewhat similar statutes see Cooke v. Holland F. Co. 200 Mich. 192, 166 N. W. 1013; Ehrhart v. Industrial Acc. Comm. 172 Cal. 621, 158 Pac. 193; Utah C. M. Co. v. Industrial Comm. 57 Utah, 279, 194 Pac. 657, 16 A. L. R. 458. Contra, see Baur v. Common Pleas Court, 88 N. J. Law, 128, 95 Atl. 627; State ex rel. Anderson v. General Acc. F. & L. A. Corp. 134 Minn. 21, 158 N. W. 715.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment setting aside the award of the Commission.